FIEGER LAW + A PROFESSIONAL CORPORATION » ATTORNEYS AND COUNSELORS AT LAW » 19390 WEST TEN MILE ROAD + SOUTHFIELD, MICHIGAN 48075-2463 « TELEPHONE (248) 355-5555 * FAX (248) 355-5148

Case 1:16-cv-01324-SJB ECF No. 85 filed 12/04/18 PagelD.1106 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GORDA DUNIGAN, as Personal Representative
for the Estate of JAMES DUNIGAN, Deceased,
Case No. 1:16-CV-01324
Plaintiff, Hon. Janet T. Neff
Mag. Judge Ellen S. Carmody
Vv

BRONSON METHODIST HOSPITAL,

Defendant.

 

GEOFFREY N. FIEGER (P30441) JOHN C. O'LOUGHLIN (P33343)
JAMES J. HARRINGTON, IV (P65351) Smith, Haughey, Rice & Roegge
Fieger, Fieger, Kenney & Harrington, P.C. Attorney for Defendant, Bronson

Attorneys for Plaintiff 100 Monroe Center NW
19390 West 10 Mile Road Grand Rapids, MI 49503
Southfield, MI 48075 (616) 774-8000

(248) 355-5555

 

PLAINTIFF’S MOTION TO APPROVE CONFIDENTIAL SETTLEMENT
PROCEEDS AND DISTRIBUTION OF PROCEEDS TO THE
ESTATE OF JAMES DUNIGAN, DECEASED
NOW COMES, Plaintiff, GORDA DUNIGAN, as Personal Representative for the
Estate of JAMES DUNIGAN, Deceased, by and through counsel, Fieger, Fieger, Kenney
& Harrington, P.C., in support of her Confidential Motion to Approve Settlement

Proceeds and Distribution of Proceeds to the Estate of James Dunigan, Deceased, hereby

states as follows:

1. This is a 42 U.S.C.A §1395dd(b), Emergency Medical Treatment and
Active Labor Act (EMTALA) claim where in Defendant Bronson Methodist Hospital

failed to stabilize Mr. Dunigan, who was suffering from an emergency medical condition,

{00652429.D0C}

 

 

 
FIEGER LAW + A PROFESSIONAL CORPORATION + ATTORNEYS AND COUNSELORS AT LAW + [9390 WEST TEN MILE ROAD + SOUTHFIELD, MICHIGAN 48075-2463 » TELEPHONE (248) 355-5555 » FAX (248) 355-5148

Case 1:16-cv-01324-SJB ECF No. 85 filed 12/04/18 PagelD.1107 Page 2of5

prior to transferring him, within the meaning of the act. Mr. Dunigan was dragged into a
patrol car and taken to jail, where he died en route.

2. James Dunigan’s sister, Gorda Dunigan, was appointed Personal
Representative to the Estate of James Dunigan, Deceased, on September 6, 2016, by the
Wayne County Probate Court. (Exhibit 1 — Letters of Authority).

3. Notice of this hearing has been given to all legal heirs. (Exhibit 2-
Waiver/Consents Directed to Heirs).

4. That extensive discovery was exchanged between the parties, numerous
depositions were taken, Facilitation was conducted and, at a Court Ordered Settlement
Conference, the parties were able to come to an agreement for a full settlement of any

claims that the Estate of James Dunigan, Deceased, has against Bronson Methodist

Hospital, only, for the May 6, 2016, incident, in the amount of
5. Plaintiff seeks approval of the [iS
DE settlement from this Court, as it is in the best

interest of the Estate of James Dunigan, Deceased, representing a full and final settlement
against Defendant, Bronson Methodist Hospital for payment of Damages, and Attorney

Fees and Costs.

6. Plaintiff further seeks authority from this Court to effectuate the I

en Settlement

and to distribute the settlement proceeds in the following manner:

{00652429.D0C}

 

 
+ 19390 WEST TEN MILE ROAD +» SOUTHFIELD, MICHIGAN 48075-2463 «= TELEPHONE (248) 355-5555 * FAX (248) 355-5148

ATTORNEYS AND COUNSELORS AT LAW

A PROFESSIONAL CORPORATION +

FIEGER LAW «+

Case 1:16-cv-01324-SJB ECF No. 85 filed 12/04/18 PagelD.1108 Page 3of5

Ts

p>

FG payable to Fieger, Fieger, Kenney and Harrington, P.C., said
sum representing reimbursement for attorney costs expended in this
matter;

WE payable to Fieger, Fieger, Kenney and Harrington, P.C., said
sum representing attorney fees payable pursuant to the contingency fee
and agreement between Fieger, Fieger, Kenney and Harrington, P.C. and
Plaintiff.

GE payable to the Law Offices of Howard Linden, P.C., for their

portion of attorney work done for the probate estate;

The balance of the net proceeds of

«Swill be distributed to the Estate of James Dunigan,

Deceased, for conscious pain and suffering, as follows:

i. Gorda Dunigan (Sistet/PR)...0isssesesssevevenessasseseseses s

fi, James Dunigan (Father) .s.cscssccccsscsssscnsaeceasaceveeces Bie
iii. Anthony Dunigan (Brother)..........:.csccsesereeseeereeeee py ea
iv. Steven Dunigan (Brother)............ desesesssseseeesesenens ‘EE

¥. Robert Dunigan (Brother). ccceiccsevesssereseseseesecenee S liar
vi. Quincy Lamar Dunigan (Brother)...........seesereeeees ‘EEE
vii. Auturia Dunigan (Brother).........ccccsscccsesececeeseees s Hoi)

All funeral and burial costs have been paid.

 

{00652429.D0C}

 
FIEGER LAW « A PROFESSIONAL CORPORATION ¢ ATTORNEYS AND COUNSELORS AT LAW + 19390 WEST TEN MILE ROAD + SOUTHFIELD, MICHIGAN 48075-2463 « TELEPHONE (248) 355-5555 » FAX (248) 355-5148

Case 1:16-cv-01324-SJB ECF No. 85 filed 12/04/18 PagelD.1109 Page 4of5

8. The above statements are true to the best of Plaintiff's knowledge and
belief.

9. That the proposed Order approving the settlement and distribution as
outlined above is attached as Exhibit 3.

WHEREFORE, Plaintiff respectfully requests this Court approve the settlement,
grant authority to effectuate the settlement and approve the distribution of settlement

proceeds as it is in the best interest of the Estate.

Respectfully submitted,

/s/James J. Harrington, IV
Geoffrey N. Fieger (P-30441)

James J. Harrington, IV (P-65351)
Attorneys for Plaintiff

19390 W. Ten Mile Rd.
Southfield, MI 48075

(248) 355-5555

Lharrington@fiegerlaw.com

Dated: December 4, 2018

Certificate of Service
James J. Harrington, IV, hereby certifies on December 4, 2018, she caused a copy of this
document to be served upon all parties of record, and that such service was made

electronically upon each counsel of record so registered with the CM/ECF File & Serve
System.

/s/ James J. Harrington, IV, Esq.

{00652429.D0C}

 

 
FIEGER LAW « A PROFESSIONAL CORPORATION + ATTORNEYS AND COUNSELORS AT LAW + 19390 WEST TEN MILE ROAD + SOUTHFIELD, MICHIGAN 48075-2463 + TELEPHONE (248) 355-5555 * FAX (248) 355-5148

,
Case 1:16-cv-01324-SJB ECF No. 85 filed 12/04/18 PagelD.1110 Page 5 of 5 |
|

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GORDA DUNIGAN, as Personal Representative
for the Estate of JAMES DUNIGAN, Deceased,
Case No. 1:16-CV-01324
Plaintiff, Hon. Janet T. Neff
Mag. Judge Ellen S. Carmody
Vv

BRONSON METHODIST HOSPITAL,

Defendant.

 

GEOFFREY N. FIEGER (P30441) JOHN C. O'LOUGHLIN (P33343)
JAMES J. HARRINGTON, IV (P65351) Smith, Haughey, Rice & Roegge
Fieger, Fieger, Kenney & Harrington, P.C. Attorney for Defendant, Bronson

Attorneys for Plaintiff 100 Monroe Center NW
19390 West 10 Mile Road Grand Rapids, MI 49503
Southfield, MI 48075 (616) 774-8000

(248) 355-5555

 

BRIEF IN SUPPORT OF THE CONFIDENTIAL MOTION TO APPROVE
SETTLEMENT PROCEEDS AND DISTRIBUTION OF PROCEEDS TO THE
ESTATE OF JAMES DUNIGAN, DECEASED

Plaintiff hereby relies upon MCL 700.3924(2) in support of her Confidential
Motion to Approve Settlement Proceeds and Distribution of Proceeds to the Estate of
James Dunigan, Deceased.

Respectfully submitted,

/s/James J. Harrington, IV

Geoffrey N. Fieger (P-30441)

James J. Harrington, IV (P-65351)

Attorneys for Plaintiff

19390 W. Ten Mile Rd.

Southfield, MI 48075

(248) 355-5555

j.harrington@fiegerlaw.com
Dated: December 4, 2018

{00652429.D0C}

 

 

 
